                                                  ~
                                                  \·· .
                                                  I~"·.
                                                   · ELECTRu -.
                            Vivian Shevitz        '\

                                               .' 1>0C#:_
                           Attorney at Law          rp FILED·
                       46 Truesdale Lake Drive
                     South Salem, New York 10590
                             914-763 2122
                        vivian@shevitzlaw.com


                                   February 12, 2020

Hon. Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

           Re: Supervision in SDNY- US v. Steven Pastore -- 15cr491

Dear Judge Rakoff:

     Along with Larry Silverman, I represent Steven Pastore, a
defendant in this case, that was previously before then-Judge Forrest.
An appeal from the sentence is pending in the Second Circuit (18-2482).

     Mr. Pastore is scheduled to be released to halfway house/ home
detention on April 2, I believe (though the dates may not be firm yet).
The issue is whether - though he resides in Staten Island, and
hopefully will be sent home after arriving at the halfway house - he can
be supervised by the Southern District of New York, which would be
easier to get to when necessary.

      At Mr. Pastore's sentencing in 2018, then-Judge Forrest stated
that she would approve the request for supervision in the Southern
District, and stated in the judgment: "To the extent possible, the
defendant shall be supervised in the Southern District of New York." I
attach the relevant portions of the sentencing transcript.
      Now that Mr. Pastore is scheduled for halfway house/home
detention, the issue is: to whom does he report, Southern District or
Eastern District. I phoned the Eastern District Probation Office, and
was told that there is no Officer assigned yet. He agreed that, for
clarity, I would ask Your Honor to "so order" Southern District
supervision. (I think that such an order will have to be transmitted to
the BOP and to Probation, so that a specific release plan can be
established.)

      I therefore ask Your Honor to so order this request for Southern
District supervision.

                                 Very truly yours,

                                 Isl

                                 Vivian Shevitz



        >6       GJ~V~d)

        ~A-tuf
                                                                       1
     I887PASS

 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2   ------ .-----------------------x
 3   UNITED STATES OF AMERICA,

 4              v.                                15 Cr. 491   (KBF)

 5   STEVEN PASTORE,

 6                     Defendant.

 7   ------------------------------x
                                                  New York, N.Y.
 8                                                August 8, 2018
                                                  10:00 a.m.
 9

10   Before:

11                         HON. KATHERINE B. FORREST
                                                District Judge
12

13                                  APPEARANCES

14   GEOFFREY S. BERMAN
          United States Attorney for the
15        Southern District of New York
     BY: JORDAN ESTES
16        Assistant United States Attorney

17   VIVIAN SHEVITZ
     LARRY SILVERMAN (of counsel)
18        Attorneys for Defendant

19   ALSO PRESENT:     Kevin Reardon, F.B.I.
                       Angelo Lamonte, Nassau County Police
20                     Hannah Harney, paralegal

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                           78
     I887PASS

 1   fine.     I simply state that fact so that when people are

 2   reviewing this record for purposes of any appeal of the

 3   forfeiture amount, that they understand that there had been a

 4   waiver of the fine appeal of up to $95,000, and I am not

 5   imposing a separate fine.

 6              There is not going to be I don't think any restitution

 7   sought.    Am   I correct, Ms. Estes?

 8              MS. ESTES:     That's correct.

 9              THE COURT:     All right.    And there are property and

10   proceeds traceable to the offense.          The statutory factors under

11   18 U.S.C. 1963 are met, and the forfeiture amount will be in

12   the amount of $125,000, the conditions and payment conditions

13   of which will be submitted to the Court in an order by the U.S.

14   Attorney's office within 90 days.

15              Can you do that, Ms. Estes?

16              MS. ESTES:     Yes, your Honor.

17              THE COURT:     All right.    Is there any legal or other

18   reason why sentence should not be imposed as stated?

19              MS. ESTES:     No, your Honor.

20              MS. SHEVITZ:     Well,   just with regard to the period of

21   supervised release, Mr. Pastore asked that it be in the

22   Southern District.      It's just easier for him to get here than

23   in the Eastern District.

24              THE COURT:     His residence is in the Eastern District?

25              MS. SHEVITZ:      His residence is in the Eastern


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                            79
     I887PASS


 1   District, but he would like to be supervised in the Southern

 2   District.

 3               THE COURT:     Why don't we do this.   We will say he will

 4   be supervised in the Southern District unless a judge orders

 5   otherwise.     Because there will be another judge who will take

 6   over his supervision.        There may be a judge who doesn't want to

 7   supervise.     Ultimately, a VOSR goes before a district judge in

 8   this court, and there may be a judge in this court who is not

 9   going to want to oversee it, so we'll see.         But at this point

10   in time I'm happy to make that recommendation.

11               MS. SHEVITZ:     OK.   And voluntary surrender, we ask for

12   that, a recommendation for Fort Dix camp, because it's close to

13   the family.

14               THE COURT:     Yes, Fort Dix, I will make a

15   recommendation.     As to whether it's the camp or otherwise, that

16   will be up to the BOP, and they will have to assess all of the

17   various facts and circumstances, but I will make a

18   recommendation to Fort Dix to facilitate family involvement.

19               MS. SHEVITZ:     And, finally, we want to ask for a delay

20   of surrender.     Among other things, Bobby is turning 21, and the

21   transition to a new environment is going to occur.         I hesitate

22   to ask for this long, but I'd like to ask until the beginning

23   of the year.

24               THE COURT:     i will not delay surrender for more than

25   six weeks.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
